To 12:05pNotice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.  Claim 1 is amended; claims 2-5, 18-20, 36 are cancelled; claims 15-17 and 21-35 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1, 6-17, 21-35 and 37 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1, 7-8, 10-14 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al (US 2010/0240818 A1).
Regarding claim 1, Walton et al disclose impact modified compositions (i.e. reads on the ICP composition in present claim 1) comprising a thermoplastic such as polypropylene (i.e. reads on the matrix polymer in present claim 1) a multi-block ethylene α-olefin interpolymer (abstract).  The ethylene α-olefin interpolymer refers to polymers comprising ethylene and an α-olefin having 3 or more carbon atoms (paragraph 0046).  The blended compositions are made by a convenient method including dry blending the individual components and subsequently melt mixing (paragraph 0232).  See inventive blend HD2A2 wherein the composition is a melt blend of 90 parts by weight of high-density polyethylene and 10 parts by weight of impact modifying polymer of example A (paragraph 0294 and Table 12).  The impact modifying polymer in Example A comprises ethylene and 1-octene (paragraph 0290) which reads on dispersed component comprising a polymer prepared from ethylene and C3 to C12 comonomer in present claim 1.  The inventive blend HD2A2 has a flow index of 50.8 dg/min (Table 0302).  See Figure 10, wherein the inventive blend HD2A2 has a melt strength of about 7 cN. Hence, 325 * MFR-1.7 is calculated to be about 0.41 and MS > 325 * MFR-1.7.
Walton et al are silent with respect to ICP composition coupled by coupling agent, and properties of ICP composition.
However, regarding ICP composition coupled by coupling agent, Walton et al in the general disclosure teach that impact modified compositions further comprise at least one additive including a coupling agent (paragraph 0024) which reads on coupling agent in present claim 1.  Therefore, in light of the teachings in general disclosure of Walton et al, it would have been obvious to one skilled in art prior to the filing of present application to include a coupling agent in the impact modifying composition, of Walton et al, and couple the obtained composition, absent evidence to the contrary.
Regarding properties of ICP composition, given that MFR of ICP composition in Walton et al prior to coupling falls within that in present invention (see present claim 8) and MS is within the range presently claimed, one skilled in art prior to the filing of present application would have a reasonable basis to expect the coupled ICP composition, of Walton et al, to have the presently claimed properties (i.e. MS in a range of 1 and 10 cN, MFR in a range of 10 g/10 min to 120 g/min, and MS > 325 * MFR-1.7), absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claims 7, ethylene α-olefin interpolymer refers to polymers comprising ethylene and an α-olefin having 3 or more carbon atoms (paragraph 0046).  It is noted that α-olefin having 3 carbon atoms is propylene.
Regarding claim 8, see Table 13, wherein the inventive blend HD2A2 has a flow index of 50.8 dg/min (i.e. 50.8 g/10 min).
Regarding claim 10, ethylene comprises at least about 50 mole% of the whole polymer and more preferably about 80 mole% and the remainder of the whole polymer preferably comprises 1-octene (paragraph 0046).  It is noted that ethylene and 1-octene have a molecular weight of 28.05 g/mole and 112.24 g/mole, respectively. Hence, copolymer comprising ethylene and 1-octene including 50 to 80 mol% of ethylene would comprise 20 to 50 % by weight of ethylene.
Regarding claim 11, see inventive blend HD2A2 wherein the composition is a melt blend of 90 parts by weight of high-density polyethylene and 10 parts by weight of impact modifying polymer of example A (paragraph 0294 and Table 12).
Regarding claim 12, impact modified composition further comprises at least one additive which includes fillers (paragraph 0024).
Regarding claims 13 and 14, articles are made from impact modified compositions (paragraph 0027).  Examples of articles include films and layers of films (paragraph 0236).
Regarding claim 37, in addition to 4a to 4d above, blended compositions are made by dry blending the individual components and subsequently melt mixing in the extruder used to make the finished article (paragraph 0232). Additionally, given that a coupling agent may be added to the impact modifying composition, one skilled in art prior to the filing of present application would have a reasonable basis to expect the coupled impact modifying composition, of Walton et al, to include coupled matrix phase and couple dispersed phase, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Walton et al (US 2010/0240818 A1) in view of Carnevale et al (WO 2016/122909 A1).
It is noted that WO 2016/122909 (WO) is being utilized for date purposes. However, US equivalent for WO, namely, Carnevale et al (US 2018/0022906 A1) is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.
The discussion with respect to Walton et al in paragraph 4 above is incorporated here by reference.
Walton et al are silent with respect to species of coupling agent.
However, carnevale et al in the same filed of endeavor teach propylene-based polymer composition (abstract).  The propylene-based polymer composition comprises a propylene-based polymer and poly(sulfonyl azide) (paragraph 0004) to form a poly(sulfonyl azide)-coupled propylene based resin (paragraph 0006).  Case law holds that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Carnevale et al, case law and given that Walton et al contemplate including at least one additive such as a coupling agent in its impact modifying composition, it would have been obvious to one skilled in art prior to the filing of present application to include any of the known coupling agents in the same field of endeavor, such as poly(sulfonyl azide), of Carnevale et al, in the impact modifying composition, of Walton et al, absent evidence to the contrary.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Walton et al (US 2010/0240818 A1) in view of Salek (US 2014/0107274 A1).
The discussion with respect to Walton et al in paragraph 4 above is incorporated here by reference.
Walton et al are silent with intrinsic viscosity of dispersed component.
However, Salek in the same field of endeavor teach impact copolymer propylene compositions exhibiting advantageous combination of tiger (flow) marking performance in large/long molded parts, very low gel content and exceptional mold flowability despite the high viscosity ratio between rubber and propylene-based matrix phases (abstract).  The dispersed phase has an intrinsic viscosity of from 7.0 dl/g to 8.0 dl/g (paragraph 0074).  Therefore, in light of the teachings in Salek et al, it would have been obvious to one skilled in art prior to the filing of present application, to include the dispersed phase having an intrinsic viscosity falling within the presently claimed range, for above mentioned advantages.

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraphs 4-5, of office action mailed 4/26/2022, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764